Citation Nr: 1819580	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-17 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service with the United States Army from September 1968 to September 1970, to include service in the Republic of Vietnam.  He was awarded the Combat Infantryman Badge and the Bronze Star Medal with one Oak Leaf Cluster, among other commendations.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  This claim was previously remanded for additional claim development in September 2016 and has now been returned to the Board for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

A VA examination was conducted in October 2016.  The October 2016 VA examination report includes a medical history in which the Veteran stated he had symptoms of peripheral neuropathy since his 20's, and that he had been followed by neurology since 1986.  It is unclear whether the neurology treatment from 1986 onward was provided by a VA or private treatment provider.  Although the Veteran has identified the Charleston VA Medical Center (VAMC) and Myrtle Beach VA Outpatient Clinic (OPC) as treatment providers, VA records procured thus far are from 2009 onward, and the Veteran did not previously provide a specific date range for his VA treatment records.  Accordingly, this claim should be remanded for the procurement of any existing VA treatment records from 1986 to 2009, to include from the Charleston VAMC and Myrtle Beach VA OPC, and to provide the Veteran with a release authorization for the procurement of relevant private treatment records that may be outstanding.

Accordingly, the case is REMANDED for the following action:

1. Attempt to procure any outstanding VA treatment records from 1986 to 2009 from the Charleston VAMC and the Myrtle Beach OPC and, if in existence, associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified. 

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to his symptoms of peripheral neuropathy.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




